DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 13-15 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups II and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/2/2021.
Applicant’s election without traverse of group I, claims 1-12 and 16-17 in the reply filed on 4/2/2021 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bottom (U.S Pub. No. 20130220314).
Regarding claim 1, Bottom discloses a device for delivering a deliverable agent in the form of an aerosol or vapor to a user, said device comprising a solid, porous carrier material having a density of porosity of 2 to 15%, and a deliverable agent located within the pores of the carrier material, wherein the device is operable to heat the carrier material and vaporize the deliverable agent (Abstract and [0021]).  Bottom discloses the pore sized and spaced can be chosen to facilitate evaporation of the liquid agent [0021] therefore it would have been obvious 
Regarding claim 2,  Bottom discloses the pore sized and spaced can be chosen to facilitate evaporation of the liquid agent [0021] therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to perform routine experimentation to arrive to the claimed ranges.
Regarding claim 3, Bottom discloses the pore sized and spaced can be chosen to facilitate evaporation of the liquid agent [0021] therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to perform routine experimentation to arrive to the claimed ranges.
Regarding claim 4, Bottom discloses the deliverable agent is located predominantly within the pores of the carrier material [0021].  
Regarding claim 5, Bottom discloses the carrier material is based on one or more chemically bonded ceramic materials, one or more geopolymeric materials or one or more metals [0024].  
Regarding claim 6, Bottom discloses the carrier material is a ceramic [0023] (corresponding to calcium carbonate).
Regarding claim 7, Bottom discloses the carrier material is a ceramic [0023] (corresponding to calcium carbonate).
Regarding claim 8, Bottom discloses the deliverable agent is a pharmaceutically-acceptable salt thereof [0024].  
Regarding claim 9, Bottom discloses the carrier material and the deliverable agent are provided together in a replaceable cartridge [0066].  
Regarding claim 10, Bottom discloses the replaceable cartridge consists essentially of the carrier material, the deliverable agent (claim 1 and [0066]), 

Regarding claim 12, Bottom discloses the heating element is located proximally to the carrier material [0057][0063].  
Regarding claim 16, Bottom discloses the pore sized and spaced can be chosen to facilitate evaporation of the liquid agent [0021] therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to perform routine experimentation to arrive to the claimed average pore size in the carrier material is from about 0.2 micrometer to about 200 micrometer.  
Regarding claim 17, Bottom discloses the carrier material is a ceramic [0023] (corresponding to calcium carbonate).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU H NGUYEN whose telephone number is (571)272-5931.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 5712703882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/PHU H NGUYEN/            Examiner, Art Unit 1747